JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} Relator requests that this court compel respondent judge to issue a ruling on the motion for judgment of acquittal filed by relator in State v. Melton, Cuyahoga County Court of Common Pleas Case No. CR-486986 on February 1, 2007.
 {¶ 2} Respondent has filed a motion to dismiss attached to which is a copy of the journal entry denying the motion for judgment of acquittal and received for filing by the clerk on December 3, 2007. Relator has not opposed the motion. Respondent argues that this action in procedendo is, therefore, moot. We agree.
 {¶ 3} Accordingly, respondent's motion to dismiss is granted. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Complaint dismissed.
  MARY EILEEN KILBANE, J., and MARY J. BOYLE, J., CONCUR. *Page 1